     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

               Plaintiff,

v.                                                            No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

               Defendant.

                  ORDER GRANTING IN PART MOTIONS TO COMPEL

       THIS MATTER is before the Court on Defendant’s Motions to Compel and/or in the

Alternative, Motions to Enforce Subpoenas Duces Tecum (“Motions to Compel”), (Docs. 166

and 168), filed January 21, 2021. Plaintiff filed responses to the Motions to Compel on February

4, 2021, (Docs. 176, 177), and Defendant filed replies on February 25, 2021, (Docs. 184, 185).

Having considered the parties’ briefing, the record of the case, and relevant law, the Court will

grant in part the Motions to Compel.

I.     Background

       This case arises from an accident resulting in the deaths of two of Plaintiff’s employees

on September 15, 2013, and the lawsuit brought by the family of one of the deceased employees

(the Parada lawsuit). The long history of this case spans four lawsuits in state and federal courts

in Texas and New Mexico. This history is thoroughly summarized in the presiding judge’s

Memorandum Opinion and Order on Plaintiff’s Motion for Summary Judgment, (Doc. 100), and

the Court will not restate it in full here. Relevant to the motions before the Court, this case raises

the issue of whether Defendant breached its insurance policy with Plaintiff and violated Texas

statutory law by initially denying coverage on the basis that the insurance policy had expired the

day before the accident. (Doc. 100) at 5. Plaintiff claims Defendant’s breach forced Plaintiff to
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 2 of 16



pay the deductible on a secondary insurance policy issued by Crum and Forster (“C&F”), its own

money in settling claims, and defense costs. Importantly, the coverage offered by Defendant’s

policy, but not by the C&F policy, was a workers compensation policy that would have

permitted Plaintiff to invoke Texas Labor Code Ann. § 408.001(a), which generally limits

recovery of an injured employee to workers compensation benefits. Id. at 2. As a result,

Plaintiff claims it faced higher litigation exposure which, in turn, led to Plaintiff paying more to

settle the claims in the Parada lawsuit.

       Defendant, however, claims that Plaintiff withdrew its tender of the lawsuit to Defendant

and did not re-tender it until May 2015. Id. at 7. Defendant alleges Plaintiff could have invoked

the workers compensation recovery limitation on its own, but Plaintiff chose not to do so because

it did not want to pay the policy premium to Defendant. Id. at 8. Defendant also asserts that

because the Parada litigation involved claims of gross negligence that would not have been

included in a workers compensation action, Plaintiff would have still faced tort exposure in the

Parada suit regardless of Defendant’s coverage. Therefore, Defendant claims Plaintiff would

have invoked the C&F policy to cover that risk even if Defendant had not denied coverage.

       The presiding judge has held that the undisputed facts demonstrate: (1) Defendant’s duty

to defend arose on October 28, 2013 (the date Plaintiff tendered the Parada lawsuit); (2) Plaintiff

did not withdraw its tender; and (3) Defendant erroneously denied coverage on December 10,

2013. Id. at 25-38. Therefore, the court concluded as a matter of law that on December 10,

2013, Defendant breached its duty to defend under the workers compensation policy. Id. at 38.

The presiding judge further held that Defendant is collaterally estopped from making any claim

to the contrary and that res judicata does not bar Plaintiff from pursing its claims in this lawsuit.

Id. at 25-34.



                                                                                          Page 2 of 16
      Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 3 of 16



         Accordingly, the remaining issue in this case is whether Plaintiff is entitled to the

damages it seeks, which are: (1) the $250,000 deductible Plaintiff paid to C&F to invoke

coverage under that secondary policy; (2) $250,000 of Plaintiff’s own money that it contributed

toward the settlement of the Parada lawsuit; and (3) $41,476.84 Plaintiff paid to counsel Steven

Blanco to assist in the Parada lawsuit. Id. at 38. The court held there is a factual dispute

regarding whether Plaintiff could have invoked the workers compensation exposure limit earlier

in the case, and whether the Parada plaintiffs’ recovery would have been limited to the workers

compensation limit despite the gross negligence claim. Therefore, a jury will need to decide

whether Defendant’s breach “irrevocably denied MVT its choice-of-forum and thereby raised the

stakes of the Parada lawsuit so high as to cause MVT to pay $500,000 that it otherwise would

not have,” and whether “the gross negligence claim posed no threat whatsoever to MVT.” Id. at

41-42.

         As for Mr. Blanco’s fees, the presiding judge concluded that Plaintiff “is entitled to

damages in the amount of those fees [it] can prove at trial were related to Blanco’s direct

participation in the Parada tort defense.” Id. at 38, 43. Because questions of fact exist as to the

reasonableness of Mr. Blanco’s fees, it will be up to a jury to determine the amount of those fees

to award. Id. at 45. The presiding judge also held that Defendant must pay an additional 18%

interest on the final amount awarded for Mr. Blanco’s fees pursuant to Chapter 542 of the Texas

Insurance Code. Id. at 48.

II.      Discussion

         In its first Motion to Compel, Defendant asks the Court to overrule Plaintiff’s objections

to depositions and subpoenas duces tecum issued to Dean Rigg, Steven Blanco, Todd Silberman,

and Robert Skipworth, and order those parties to fully comply with the subpoenas served on

them and sit for depositions. (Doc. 166) at 17. Defendant states that these deponents were

                                                                                          Page 3 of 16
        Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 4 of 16



noticed as fact and corporate witnesses. Specifically, Defendant states that Mr. Blanco and Mr.

Skipworth “acted as independent contractors and outside counsel to Plaintiff,” Mr. Silberman

was Plaintiff’s in-house counsel at the time of the Parada lawsuit, and Mr. Rigg is Plaintiff’s

Chief Financial Officer. Id. at 7, n.7. In its second Motion to Compel, Defendant asks for much

of the relief requested in its first Motion to Compel and also asks the Court to order Steven

Blanco to produce his full, complete, and unredacted files from the Parada lawsuit. (Doc. 168)

at 8.

    A. Compliance with the Court’s Local Rules

         On September 24, 2020, the Court entered a sua sponte Order instructing the parties to

cease filing “Notices of Intention to Take Depositions and Serve Subpoenas,” objections to those

notices, and responses to the objections. (Doc. 143) (noting the improper filing of Documents

109, 110, 111, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 135, and 140). The Court

explained that its Local Rules prohibit these types of filings unless they are the basis for a motion

to compel or response to a motion to compel. Defendant has nevertheless continued to file

notices of intention to take depositions and both parties have been filing proofs of service of

deposition notices and objections thereto. See (Docs. 146, 147, 151, 152, 153, 156, 161, 162,

163, 164, 182, 188).

         The Court once again directs the parties to the Court’s Local Rules regarding court

filings. Notices of depositions are not to be filed unless they are the basis for a motion to

compel, and certificates of service are only to be filed for interrogatories, requests for

production, requests for admission, responses to discovery requests, initial disclosures, and

expert witness reports. See D.N.M. LR-Civ. 26.2 and 30.1. The Court’s Local Rules also

require a party seeking relief in a motion to compel to attach to the motion a copy of the relevant

discovery request and objection. D.N.M. LR-Civ.. 37.1. Here, instead of attaching a copy of the

                                                                                             Page 4 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 5 of 16



relevant discovery requests and objections, the parties refer to various documents in the record

when discussing their discovery requests and objections. The Court will not search the docket

for those documents unless they are clearly cited to in the parties’ briefing. Moreover, it is a

better practice to attach and clearly mark the disputed discovery requests and objections as an

exhibit to a motion, response, or reply.

       Additionally, the parties’ attach thousands of pages of exhibits to their briefing on the

Motions to Compel but fail to identify or clearly mark the relevant portions. Local Rule 10.5

states: “A party may file only those pages of an exhibit which are to be brought to the Court’s

attention.” Local Rule 10.6 provides: “The portions of an exhibit the party wishes to bring to the

Court’s attention must be marked, e.g., by brackets, shading, or underlining.” The Court will not

search through the parties’ exhibits to try to find the relevant portions. In future filings, the

parties shall consult their local counsel and take care to comply with the Courts’ Local Rules.

   B. Timeliness of the Motions to Compel

       Defendant seeks Plaintiff’s compliance with notices of depositions and subpoenas duces

tecum served on Dean Rigg, Steven Blanco, Todd Silberman, and Robert Skipworth as both fact

witnesses and corporate representatives. (Doc. 166) at 2-3 (citing to Docs. 114, 120, 121, 123,

132, 135, 146, 147) (noting that one of the witnesses, Luis Garcia, recently passed away and Mr.

Blanco has been designated as a corporate representative on the issues attributed to Mr. Garcia).

These notices and subpoenas were served between August 28, 2020 and September 22, 2020. Id.

Plaintiff filed objections to the notices/subpoenas on September 11, 2020. (Docs. 124, 125, 126,

127, 128). The parties held Mr. Blanco’s deposition on September 24, 2020, but it was recessed

for the parties to confer on issues relating to production of Mr. Blanco’s Parada file. (Doc. 166)

at 3. Defendant filed its Motions to Compel approximately four months later.



                                                                                           Page 5 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 6 of 16



       Plaintiff argues Defendant’s Motions to Compel are untimely because they were filed

more than twenty-one days after Plaintiff served its objections. (Doc. 176) at 5. Local Rule 26.6

requires a party who is served with objections to a discovery request to file motion to compel

within twenty-one days. D.N.M. LR-Civ. 26.6. In its reply brief, Defendant argues this rule

does not apply to its subpoenas because they were issued pursuant to Fed. R. Civ. P. 45. (Doc.

184) at 1. Defendant also argues it is proceeding under its Second Amended Subpoenas Duces

Tecum and Notices of Deposition, to which Plaintiff did not file any objections. Id. at 2.

       It appears Defendant’s Second Amended Subpoenas and Notices of Deposition were

served on January 7, 2021 for depositions of Mr. Blanco and Mr. Silberman to take place on

January 27 and 28, 2021. See (Doc. 163). Defendant did not cite to the Second Amended

subpoenas in either of its Motions to Compel so Plaintiff is correct that the operative subpoenas

are those referenced in the Motions to Compel, which were served in August and September

2020. Plaintiff is also correct that Defendant’s failure to file a motion to compel within twenty-

one days of service of Plaintiff’s objections violates Local Rule 26.6 regardless of the subpoenas

being served under Rule 45. See, Lawyers Title Ins. Corp. v. Dragonfly Dev., Inc., 2010 WL

11597606, at *3 (D.N.M.) (finding motion to compel regarding subpoena issued under Rule 45

untimely because it was filed more than twenty-one days after service of objections). Moreover,

to the extent these document requests seek to obtain documents from parties to the case,

discovery is governed by Rule 34, not Rule 45. See 7 James William Moore, et al., Moore’s

Federal Practice, § 34.02(5)(3) (3d. Ed. 2009) (“[Rule 45] should not be used to obtain pretrial

production of documents or things, or inspection of premises, from a party in circumvention of

discovery rules or orders. Discovery from a party as distinct from a non party is governed by

Rule 34 not Rule 45.”).



                                                                                        Page 6 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 7 of 16



       Nevertheless, the parties state that over the past several months they have been working

towards resolving their disputes and attempting to reset these depositions. See (Doc. 176) at 3-5;

(Doc. 184) at 2-3. In addition, as set forth below, many of Plaintiff’s responses to the subpoenas

were deficient. Therefore, the Court finds there is good cause to consider Defendant’s Motions

to Compel and will not enforce Local Rule 26.6 on the issue of timeliness. See D.N.M. LR-Civ.

26.6 (“For good cause, the Court may, sua sponte or on motion by a party, change the twenty-

one (21) day period.”). Since it appears the Second Amended subpoenas merely reset the

deposition dates and did not revise any of the document requests, the Court will consider

Plaintiff’s objections to the initial subpoenas as if they were filed in response to the Second

Amended subpoenas. However, the Court instructs the parties that any future discovery motions

must comply with the twenty-one-day time limit in Rule 26.6, and Rule 45 subpoenas may not be

used to circumvent rules regarding requests for production under Rule 34.

   C. Defendants’ Subpoenas Duces Tecum

       The subpoenas at issue commanded the deponents to produce eighteen categories of

documents, including: their entire files related to the Parada and C&F litigation; insurance

coverage and ERISA matters related to the Parada litigation; and all emails, texts, bills, time

sheets, calendar entries, relating to Parada litigation. See (Doc. 163). Plaintiff objected to the

document requests claiming they are overly broad, unduly burdensome, sought information

related to claims and elements already decided by the Court as a matter of law, and improperly

sought documents protected by the attorney-client and work product privileges. (Doc. 176) at 2

(citing Docs. 126-128).

       The Court first addresses Defendant’s Motion to Compel regarding Mr. Rigg. Plaintiff

states that no document requests were served on Mr. Rigg in connection with his deposition

notice, and he was deposed for several hours on January 14, 2021 before it was adjourned to a

                                                                                         Page 7 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 8 of 16



later date so he could attend Mr. Garcia’s funeral. (Doc. 176) at 1, n.1. According to Plaintiff,

Mr. Rigg did not refuse to answer any questions and Defendant does not identify any issues it

had with Mr. Rigg’s deposition. Id. Defendant does not dispute these assertions in its reply

brief. Plaintiff’s objections served in response to Mr. Rigg’s notice of subpoena state that it

“produces Mr. Rigg for deposition subject to the understanding that his deposition will not

concern the topics covered by the Court’s [Motion for Summary Judgment] Order.” (Doc. 124)

at 2. The Court finds no error with Plaintiff’s assessment of the Motion for Summary Judgment

Order and agrees any deposition topics must be limited to those issues remaining in this case.

Accordingly, the Court will deny Defendant’s Motion to Compel with regard to Mr. Rigg’s

deposition.

       As for the remaining deponents, the Court finds the document requests are overly broad

and include requests for privileged information. The proper scope of discovery is “any

nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1);

see also Ortega v. Mgmt. & Training Corp., 2017 WL 4271413, at *1 (D.N.M.) (unpublished)

(“It is generally accepted … that the scope of discovery under a subpoena is the same as the

scope of discovery under Rules 26(b) and 34.”). Information sought is relevant “if the discovery

appears reasonably calculated to lead to the discovery of admissible evidence.” Id. While the

scope of discovery is broad, a court is not required to permit parties “to engage in a fishing

expedition in the hope of supporting” their claims. Gomez v. Martin Marietta Corp., 50 F.3d

1511, 1520 (10th Cir. 1995); McGee v. Hayes, 43 Fed. Appx. 214, 217 (10th Cir. 2002).

       As set forth above, the issues in this case have been limited to whether Plaintiff is entitled

to the damages it seeks, including whether Plaintiff could have invoked the workers

compensation exposure limit earlier in the case, whether the Parada plaintiffs’ recovery would

have been limited to the workers compensation limit despite the gross negligence claim, and the

                                                                                         Page 8 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 9 of 16



reasonableness of Mr. Blanco’s fees incurred in the Parada tort defense. (Doc. 100) at 38-45.

Defendant’s requests for “entire” files and “all” emails, texts, bills, etc…, exceed the scope of

the remaining issues in this case. While Defendant states in its reply brief that it has limited its

document requests “through its definitions and specific requests,” the Court finds no such

limitations. For example, Defendant requests the deponents produce their “entire file(s) related

to the Parada litigation and/or the Parada claims,” and defines those terms to include “those

claims asserted by or on behalf of Lawrence Parada and/or his estate, heirs and/or beneficiaries,

including but not limited to claims for worker’s compensation benefits, benefits through an

ERISA-benefits plan, and/or claims for negligence, gross negligence or negligence per se

associated with the September 15, 2013 incident resulting in Mr. Parada’s fatality.” (Doc. 163-1)

at 4. This definition does not limit the request to the remaining issues. The Court, therefore,

sustains Plaintiff’s objections on the basis of overbreadth.

       Notwithstanding the flaws in Defendant’s document requests, Plaintiff’s responses to the

requests are deficient. In response to the Requests for Production (“RFP”), with the exception of

RFP No. 9, Plaintiff states that it “will not produce any documents or provide any testimony

related to this Request without further meet and confer and offer of proof from Great West

regarding what relevant, non-privileged information is sought by this Request.” (Doc. 126) at 7-

16 (in response to RFP No. 9, Plaintiff agrees to produce all relevant, non-privileged documents).

Rule 34 requires a party objecting to a request for production to “state whether any responsive

materials are being withheld on the basis of that objection,” and an “objection to part of a request

must specify the part and permit inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C). In addition,

Rule 26 requires that when a party withholds information that is otherwise discoverable by

claiming it is privileged, the party must “describe the nature of the documents … not produced or

disclosed – and do so in a manner that, without revealing information itself privileged or

                                                                                          Page 9 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 10 of 16



protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). In other

words, Plaintiff is required to state whether it is withholding any responsive information and

produce a privilege log of all relevant documents withheld on the basis of privilege. Here,

Plaintiff’s refusal to produce any documents or provide testimony without a “meet and confer” or

“offer of proof” does not comply with the Federal Rules of Civil Procedure. Accordingly, the

Court will allow Defendant to re-draft its discovery requests and will require Plaintiff to produce

all relevant, nonprivileged information and describe any relevant documents that are withheld in

compliance with Rules 26 and 34.

       Defendant also asks the Court to determine whether Plaintiff has waived the attorney-

client and work product privileges. Since Plaintiff has not produced documents in response to

the subpoenas or provided a list of withheld documents, there is not a specific dispute regarding

privilege before the Court and the Court cannot issue a hypothetical or advisory opinion. See

Rajala v. Gardner, 2012 WL 1232298, at *12 (D. Kan.) (unpublished) (“The nature of future

deposition questions and the scope of the waiver have not been adequately briefed by the parties

and the court declines to issue an advisory opinion concerning the parameters of the

deposition.”). Indeed, Plaintiff has not withheld all requested documents on the basis they are

privileged, but instead has asserted that “requesting entire files from attorneys in connection with

their representations in various matters almost certainly implicates at least some privileged

documents,” so Plaintiff objected “to the extent the request sought such documents.” (Doc. 176)

at 7. The Court cannot set boundaries for counsel before Plaintiff produces documents or the

depositions occur other than to reiterate clear law in this district and circuit. For example, there

is no privilege as to facts. See, e.g., Upjohn Co. v. United States, 449 U.S. 383, 396 (1981)

(underlying facts are not protected by the attorney-client privilege); United Phosphorus, Ltd. v.

Midland Fumigant, Inc., 164 F.R.D. 245, 248 (D. Kan) (“Attorneys with discoverable facts, not

                                                                                        Page 10 of 16
    Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 11 of 16



protected by attorney-client privilege or work product, are not exempt from being a source of

discovery by virtue of their license to practice law or their employment by a party.”). Therefore,

as long as a document or question does not intrude on an attorney’s thought process, strategy, or

legal advice, the request does not call for disclosure of privileged information.

       Additionally, the Court notes that Defendant states in its Motions to Compel that it has a

“bona fide coverage dispute” with Plaintiff. (Doc. 166) at 8. To the contrary, the presiding

judge has concluded as a matter of law that on December 10, 2013, Defendant breached its duty

to defend under the workers compensation policy and Defendant is collaterally estopped from

making any claim to the contrary. (Doc. 100) at 25-38. Accordingly, Defendant may not request

documents or ask questions at depositions relating to this foreclosed issue.

       Based on Defendant’s overly broad discovery requests, and Plaintiff’s failure to produce

relevant, nonprivileged documents or a privilege log, the Court will grant in part and deny in part

Defendant’s Motions to Compel regarding the subpoenas duces tecum. The Court will allow

Defendant to serve revised subpoenas on Mr. Silberman, Mr. Blanco, and Mr. Skipworth within

thirty (30) days, setting their depositions to take place within ninety (90) days. The revised

subpoenas may only request nonprivileged documents that are relevant to the remaining claims,

and any deposition questions must similarly be limited to the remaining issues and not seek

privileged information. Plaintiff shall comply with any deposition notices and respond to any

document requests by producing all relevant, nonprivileged documents along with a privilege log

in compliance with Federal Rules of Civil Procedure 26 and 34. Defendant may file a motion to

compel regarding any objections in compliance with Federal Rule of Civil Procedure 37 and

Local Rule 37.1 by attaching a copy of the document request or relevant portion of the

deposition transcript and the objection thereto. Deposition notices and objections may not be

filed with the Court.

                                                                                       Page 11 of 16
    Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 12 of 16



   D. Mr. Blanco’s Deposition

       Defendant also asks the Court to compel Mr. Blanco to respond to two questions posed

during his deposition that he refused to answer. (Doc. 166) at 15-16. He was asked: “Was there

any discussion at the start of the case with regard to what affirmative defense issue would be

raised in the Parada claim?” and “Were you part of any discussion with MVT as to whether or

not to raise an affirmative defense based on workers’ compensation?” Id. His counsel objected

on the basis of work product and attorney-client privilege and instructed him not to answer. Id.

Defendant argues it was not asking for the contents of any conversation, but whether a

conversation did or did not occur. Id. at 16.

       In response, Plaintiff states that Mr. Blanco’s refusal to answer was because Defendant

has maintained that any voluntary disclosure of potentially privileged information constitutes an

automatic waiver of all privileges. (Doc. 176) at 13-14. Plaintiff seeks an assurance from

Defendant that Mr. Blanco’s responses to these questions will not constitute a blanket waiver of

privilege. In reply, Defendant states it will not waive any of its arguments relating to waiver of

privilege. (Doc. 184) at 12.

       Instructions not to answer during the course of a deposition are improper unless

necessary to preserve a privilege, enforce a limitation on evidence directed by a court, or suspend

a deposition in order to present a motion. See Resolution Trust Corp. v. Dabney, 73 F.3d 262,

266 (10th Cir. 1995). Because Plaintiff instructed Mr. Blanco not to answer to preserve a

privilege, the instruction was not improper. However, the work product privilege protects

against disclosure of the “mental impressions, conclusions, opinions, or legal theories of an

attorney or other representative of a party concerning the litigation.” Fed. R. Civ. P. 26(b)(3). It

“is intended only to guard against divulging the attorney’s strategies and legal impressions,” but

it does not “protect facts concerning the creation of work product or facts contained within work

                                                                                       Page 12 of 16
     Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 13 of 16



product.” Resolution Trust Corp., 73 F.3d at 266. The questions posed to Mr. Blanco do not ask

for his strategies, legal impressions, or theories. Instead, Defendant asked whether there was a

conversation regarding raising workers compensation as an affirmative defense, which is a yes or

no question about a fact and is relevant to the remaining issues in this case. The Court therefore

grants Defendant’s motion as to these questions and instructs Mr. Blanco to answer them at his

deposition. Since the information sought by Defendant in the two referenced questions is not

privileged, no waiver of privilege will be implicated by Mr. Blanco answering the two questions.

   E. Mr. Blanco’s Parada File

       Finally, the Court addresses Defendant’s Second Motion to Compel, in which Defendant

argues Mr. Blanco did not produce the entirety of his Parada file, emails relating to the Parada

lawsuit, and documents he reviewed in preparation for his deposition. (Doc. 168) at 3.

Defendant also contends Mr. Blanco was not prepared to testify as the corporate representative

as designated by Plaintiff. Id. Defendant asks the Court to order Mr. Blanco to answer and

respond to specific deposition questions, produce his entire Parada file, and adequately prepare

as the designated corporate representative. Id. at 4-8.

       Plaintiff responds that it has produced 85% of the documents requested from Mr. Blanco

and the remaining documents were withheld on the basis of attorney-client and work product

privilege. (Doc. 177) at 3-4. Plaintiff maintains it is not required to produce the entire file and

argues that Mr. Blanco’s statement that he reviewed the file in preparing for his deposition does

not change that fact. Id. at 4-7. Plaintiff also disputes Defendant’s contention that Mr. Blanco

was not prepared for the deposition and notes that because it has agreed to present Mr. Blanco

for a second deposition, the issue is moot. Id. at 7-8. In reply, Defendant contends Plaintiff has

not produced a privilege log for the withheld documents and maintains that Mr. Blanco should



                                                                                        Page 13 of 16
    Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 14 of 16



produce his entire Parada file and be ordered to adequately prepare for his second deposition.

(Doc. 185).

       Defendant’s Second Motion to Compel largely mirrors its First Motion to Compel so

most of the issues raised have been addressed above. Specifically, the Court finds the subpoena

duces tecum issued to Mr. Blanco for his “entire file” and “all” texts and communications, etc…,

is overly broad. Defendant may issue an amended subpoena and notice of deposition as set forth

above, and Mr. Blanco must produce all relevant, nonprivileged documents and a privilege log

regarding any relevant documents that are being withheld.

       The Court rejects Defendant’s argument that Mr. Blanco must produce his entire file

because he reviewed it in preparing for his deposition. Defendant relies on Federal Rule of

Evidence 612 for this argument, but that Rule relates to a witness who relies on a document to

refresh their memory. In considering whether to require production of documents consulted by

deposition witnesses, courts require a party to show: (1) the witness used the writing to refresh

his memory; (2) the witness used the writing for the purpose of testifying; and (3) production is

necessary in the interests of justice. Meeker v. Life Care Cntrs. of America, 2015 WL 7882695

at *7, n.6 (D. Colo.) (unpublished). In addition, the party seeking the documents “must show

that the documents actually influenced the witness’ testimony.” Id. Here, Mr. Blanco merely

stated he reviewed the file, not that he used it to refresh his memory or that any documents

influenced his testimony. Therefore, the Court finds Defendant has not shown that production of

the entire file is required. The Court also rejects Defendant’s argument that Mr. Blanco was

unprepared. First, Defendant does not mark anywhere on the transcript where Mr. Blanco’s

testimony indicates a lack of preparation and the Court will not search through the transcript to

find support for Defendant’s motion. Second, Plaintiff has offered Mr. Blanco for a second



                                                                                       Page 14 of 16
       Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 15 of 16



deposition and agreed to ensure he is adequately prepared, so the Court denies Defendant’s

motion on this issue.

III.     Conclusion

         For the reasons stated above, the Court grants in part and denies in part Defendant’s

Motions to Compel. Defendant may serve revised subpoenas and document requests, which

must be limited to the remaining issues in this case and comply with all relevant Federal and

Local Rules relating to discovery. Plaintiff must respond to the document requests by producing

all relevant, nonprivileged documents and preparing a privilege log in compliance relevant

Federal and Local Rules. Any depositions must proceed in compliance with this Order and

relevant Federal and Local Rules. To the extent the parties continue to have a dispute regarding

specific documents or deposition questions, they may file a motion to compel and attach the

request, objection, or portion of the deposition transcript that is at issue. The parties shall cease

filing notices of depositions or objections with the Court – all documentation of disputed issues

must be attached to a motion to compel, response or reply and be clearly cited to and marked.

         IT IS THEREFORE ORDERED that Defendant’s Motions to Compel, (Docs. 166 and

168), are granted in part and denied in part as set forth above.

         IT IS FURTHER ORDERED that Defendant may serve revised subpoenas on Mr.

Silberman, Mr. Blanco, and Mr. Skipworth within thirty (30) days of entry of this Order, setting

their depositions to take place within ninety (90) days of entry of this Order. The revised

subpoenas may only request nonprivileged documents that are relevant to the remaining claims,

and the three deponents may only be asked questions pertaining to the remaining claims, as those

claims are discussed in this Order and based upon the Order granting summary judgment in part,

(Doc. 100).



                                                                                         Page 15 of 16
    Case 2:18-cv-01128-GJF-KRS Document 191 Filed 04/01/21 Page 16 of 16



       IT IS FURTHER ORDERED that in response to any revised document requests, Plaintiff

shall produce all relevant, nonprivileged documents, along with a privilege log, in compliance

with Federal Rules of Civil Procedure 26 and 34.

       IT IS SO ORDERED.




                                            ___________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




                                                                                    Page 16 of 16
